Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 2-21 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method, system, and computer product for displaying email messages to a user, comprising:
accessing a first plurality of messages associated with a mailbox of a user; classifying each message of the first plurality of messages based on metadata associated with each message to obtain classification information for each message; updating an index associated with the mailbox with the classification information for each message;
identifying a second plurality of messages selected from the first plurality of messages based on the classification information of the index and the extracted content of the new received message; and displaying the new message along with information associated with the second plurality of messages to the user at set forth in the specification and independent claims 2, 9, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Butterfield et al, U.S. Patent No. 10,216,763 B2. 
b. 	Karnik, U.S. Patent No. 8,843,567 B2. 
c. 	Johnson, U.S. Patent No. 8,588,825 B2. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.

/BHARAT BAROT/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        

March 22, 2021